Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 17/158,279 for a PORTABLE MOBILE DEVICE HOLDER, filed on 1/26/2021.  This correspondence is in response in the after-final amendment filed on 6/8/2022.  Claims 1, 2, 4-9, 11-14 and 16-20 are pending.
Allowable Subject Matter
Claims 1, 2, 4-9, 11-14 and 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the holder comprising an outer protective frame, having a substantially rectangular-shaped body defining an opening, the substantially rectangular-shaped body having a plurality of frame protector members arranged at corners thereof, in combination with the other limitations recited therein, without undue hindsight; regarding claim 8, the prior art does not teach the holder comprising having a substantially rectangular-shaped body defining an opening and the substantially rectangular-shaped body having a plurality of frame protector members arranged at corners thereof, in combination with the other limitations recited therein, without undue hindsight; and regarding claim 13, wherein the inner protective frame includes a first lock device, selectively moveable in a vertical direction relative to the inner protective frame, to engage and lock the mobile device to the inner protective frame, and a second lock device, selectively moveable in a lateral direction relative to the inner protective frame, to engage and lock the mobile device to the inner protective frame, in combination with the other limitations recited therein, without undue hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 8, 2022